  Case: 4:20-cv-00405-CDP Doc. #: 12 Filed: 06/01/20 Page: 1 of 2 PageID #: 35



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

LYNN E. HUNTER,                                )
                                               )
             Plaintiff,                        )
                                               )
      v.                                       )      No. 4:20CV405 CDP
                                               )
ANDREW M. SAUL, Commissioner                   )
of Social Security,                            )
                                               )
             Defendant.                        )

                           MEMORANDUM AND ORDER

      Plaintiff Lynn E. Hunter brings this action seeking judicial review of an

adverse decision of the Social Security Administration. The Commissioner of

Social Security has not yet answered plaintiff’s complaint. The Commissioner now

moves to stay this action, averring that the Social Security Administration’s

response to the global COVID-19 pandemic and resulting public health guidance

and directives has caused it to suspend in-office services to the public, which

includes the production of the administrative records required to adjudicate Social

Security appeals such as this one. The Commissioner therefore requests that this

action be stayed until such time as he is able to produce a certified transcript of the

record. Upon consideration, I will deny the Commissioner’s request to stay this

matter but will grant him additional time to answer plaintiff’s complaint and submit

the required administrative record. If the Commissioner later determines that
  Case: 4:20-cv-00405-CDP Doc. #: 12 Filed: 06/01/20 Page: 2 of 2 PageID #: 36



additional time is required, he may, of course, file another motion requesting

appropriate relief.

      Accordingly,

      IT IS HEREBY ORDERED that defendant Commissioner of Social

Security’s Motion for Stay of Proceedings [11] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner is granted sixty (60)

days from the date his answer is due, up to and including August 4, 2020, to answer

plaintiff’s complaint and submit the administrative record. In the event the

administrative record is unable to be prepared and filed by this date, the

Commissioner may file an appropriate motion seeking further relief. Any such

motion must be filed no later than July 28, 2020.




                                       ____________________________________
                                       CATHERINE D. PERRY
                                       UNITED STATES DISTRICT JUDGE



Dated this 1st day of June, 2020.




                                         -2-
